DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-23 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-9 and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KR 2019-0026484, Lee (see attached machine translation).
Regarding claim 1
Lee teaches a method for manufacturing a heterojunction structure based solar cell [Fig. 2, paragraphs 0001, 0031 and 0045], the method comprising: 
preparing an n-type semiconductor substrate (corresponding to crystalline silicon substrate 111 of a first conductivity type e.g., n- or p-type) [Fig. 2 and paragraphs 0055-0056]; 
forming a p-type non-oxide semiconductor material layer (corresponding to second metal compound layer 112 comprising a non-oxide material such as CuI and having a conductivity opposite to that of the substrate) on the n-type semiconductor substrate (111) to form a p-n junction [Fig. 2, paragraphs 0056 and 0059]; 
forming a transition metal oxide film (corresponding charge transport layer 121) on the non-oxide semiconductor material layer (112) [Fig. 2 and paragraphs 0021, 0077 and 0079]; and 
forming a front electrode (130) and a rear electrode (140) [Fig. 2, paragraphs 0072 and 0168]. 
Regarding claim 2
Lee teaches the method as set forth above, wherein the method further comprises, after preparing the n-type semiconductor substrate (111), texturing at least one of a front surface or a rear surface of the n-type semiconductor substrate (111) [Fig. 2 and paragraphs 0099 and 0101]. 
Regarding claim 3
Lee teaches the method as set forth above, wherein the texturing is performed using a wet or dry etching process [paragraph 0101]. 
Regarding claim 4
Lee teaches the method as set forth above, wherein the p-type non-oxide semiconductor material layer (112) is made of a transparent conductive non-oxide semiconductor material (e.g., CuI) [paragraph 0059]. 
Regarding claim 5
Lee teaches the method as set forth above, wherein the p-type non-oxide semiconductor material layer (112) is formed using one of a vacuum deposition process, an atomic layer deposition process, and a solution coating process [paragraph 0107]. 
Regarding claim 6
Lee teaches the method as set forth above, wherein forming the p-type non-oxide semiconductor material layer (112) includes forming a first p-type non-oxide semiconductor material layer (112), and forming a second p-type non-oxide semiconductor material layer (corresponding to transition layer 114 which may comprise a non-oxide semiconductor material and may further with doped with a p-type material) on the first p-type non-oxide semiconductor material layer (112) [Fig. 2, paragraphs 0050, 0052 and 0129[.
With regards to the limitation “thereby to improve uniformity of the resulting p-type non-oxide semiconductor material layer”, it has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 7
Lee teaches the method as set forth above, wherein the transition metal oxide film (121) is formed using one of thermal evaporation, e-beam evaporation, and atomic layer deposition [paragraph 0141]. 
Regarding claim 8
Lee teaches the method as set forth above.  With regards to the limitation “wherein the transition metal oxide layer protects the non-oxide semiconductor material layer”, Lee positively recites the step of forming the metal oxide layer (121 or 114) over the non-oxide semiconductor layer (112) [Fig. 12].  Accordingly, the transition metal oxide layer of Lee will be capable of protecting the non-oxide semiconductor material layer.  
It has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 9
Lee teaches the method as set forth above, wherein forming the front electrode (130) and the rear electrode (140) includes: forming a transparent electrode (125 and 115); and forming a contact electrode (126 and 116) [Fig. 2, paragraphs 0070, 0093 and 0095]. 
Regarding claim 15
Lee teaches a heterojunction structure based solar cell [Fig. 2, paragraphs 0001, 0031 and 0045], comprising: 
an n-type semiconductor substrate (corresponding to crystalline silicon substrate 111 of a first conductivity type e.g., n- or p-type) [Fig. 2 and paragraphs 0055-0056]; 
a p-type non-oxide semiconductor material layer (corresponding to second metal compound layer 112 comprising a non-oxide material such as CuI and having a conductivity opposite to that of the substrate) formed on the n-type semiconductor substrate (111) to form a p-n junction [Fig. 2, paragraphs 0056 and 0059]; 
a transition metal oxide film (corresponding charge transport layer 121) on the non-oxide semiconductor material layer (112) [Fig. 2 and paragraphs 0021, 0077 and 0079]; 
a front electrode (130) on the transition metal oxide film (121) [Fig. 2, paragraphs 0078 and 0168]; and
a rear electrode (140) opposite to the front electrode (130) [Fig. 2, paragraphs 0072 and 0168]. 
Regarding claim 16
Lee teaches the heterojunction structure based solar cell as set forth above, wherein at least one of a front surface or a rear surface of the n-type semiconductor substrate (111) is textured [Fig. 2 and paragraphs 0099 and 0101]. 
Regarding claim 17
Lee teaches the heterojunction structure based solar cell as set forth above, wherein the p-type non-oxide semiconductor material layer (112) is made of a transparent conductive non-oxide semiconductor material (e.g., CuI) [paragraph 0059].
Regarding claim 18
Lee teaches the heterojunction structure based solar cell as set forth above, 
The limitation “wherein the transition metal oxide layer protects the non-oxide semiconductor material layer” is considered a functional limitation and is given weight to the extent that the layer is capable of performing the claimed function.  Since the transition metal oxide layer is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
The court has held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) [see MPEP 2112.01].
Regarding claim 19
Lee teaches the heterojunction structure based solar cell as set forth above, wherein a thickness of the p-type non-oxide semiconductor material layer (112) is in a range of 20 to 30 nm (1 to 100 nm) [paragraph 0061]. 
Regarding claim 20
Lee teaches the heterojunction structure based solar cell as set forth above, wherein a thickness of the transition metal oxide film (121) is 10 nm or smaller (1 to 100 nm) [paragraph 0021]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20190026484, Lee (see attached machine translation) in view of US 2018/0366597, Carlson et al.
Regarding claim 11
Lee teaches a method for manufacturing a heterojunction structure based solar cell [Fig. 2, paragraphs 0001, 0031 and 0045], the method comprising: 
preparing an p-type semiconductor substrate (corresponding to crystalline silicon substrate 111 of a first conductivity type e.g., n- or p-type) [Fig. 2 and paragraphs 0055-0056]; 
forming a n-type semiconductor material layer (corresponding to second metal compound layer 112) on the p-type semiconductor substrate (111) to form a p-n junction [Fig. 2, paragraphs 0056 and 0059]; 
forming a transition metal oxide film (corresponding charge transport layer) on the n-type semiconductor material layer (112) [Fig. 2 and paragraphs 0021, 0077 and 0079]; and 
forming a front electrode (130) and a rear electrode (140) [Fig. 2, paragraphs 0072 and 0168]. 
Lee does not teach the n-type semiconductor layer comprising a non-oxide semiconductor material.
Carlson shows that non-oxide n-type semiconductor materials (e.g., n-type metal sulfides) are known materials that induce a region of n-type polarity in silicon and allow electron transport through the contact [paragraph 0078].
Lee and Carlson are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the n-type semiconductor layer of Lee to comprise a non-oxide material, as in Carlson, because such is one of a finite number of identified predictable materials capable of introducing a region of n-type polarity in silicon [Carlson, paragraphs 0078].  One of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Carlson teaches that a non-oxide semiconductor material leads to the anticipated success of introducing a region of n-type polarity in silicon, said type of material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 12
Lee teaches the method as set forth above, wherein the method further comprises, after preparing the p-type semiconductor substrate (111), texturing at least one of a front surface or a rear surface of the p-type semiconductor substrate (111) [Fig. 2 and paragraphs 0099 and 0101]. 
Regarding claim 13
Lee teaches the method as set forth above, wherein the n-type non-oxide semiconductor material layer (112) is made of a transparent conductive non-oxide semiconductor material [Carlson, paragraph 0078]. 
Regarding claim 21
Lee teaches a heterojunction structure based solar cell [Fig. 2, paragraphs 0001, 0031 and 0045], comprising: 
a p-type semiconductor substrate (corresponding to crystalline silicon substrate 111 of a first conductivity type e.g., n- or p-type) [Fig. 2 and paragraphs 0055-0056]; 
a n-type semiconductor material layer (corresponding to second metal compound layer 112) formed on the p-type semiconductor substrate (111) to form a p-n junction [Fig. 2, paragraphs 0056 and 0059]; 
a transition metal oxide film (corresponding charge transport layer 121) on the n-type semiconductor material layer (112) [Fig. 2 and paragraphs 0021, 0077 and 0079]; 
a front electrode (130) on the transition metal oxide film (121) [Fig. 2, paragraphs 0078 and 0168]; and
a rear electrode (140) opposite to the front electrode (130) [Fig. 2, paragraphs 0072 and 0168]. 
Lee does not teach the n-type semiconductor layer comprising a non-oxide semiconductor material.
Carlson shows that non-oxide n-type semiconductor materials (e.g., n-type metal sulfides) are known materials that induce a region of n-type polarity in silicon and allow electron transport through the contact [paragraph 0078].
Lee and Carlson are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the n-type semiconductor layer of Lee to comprise a non-oxide material, as in Carlson, because such is one of a finite number of identified predictable materials capable of introducing a region of n-type polarity in silicon [Carlson, paragraphs 0078].  One of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Carlson teaches that a non-oxide semiconductor material leads to the anticipated success of introducing a region of n-type polarity in silicon, said type of material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 22
Lee teaches the heterojunction structure based solar cell as set forth above, wherein at least one of a front surface or a rear surface of the p-type semiconductor substrate (111) is textured [Fig. 2 and paragraphs 0099 and 0101]. 
Regarding claim 23
Lee teaches the heterojunction structure based solar cell as set forth above, 
The limitation “wherein the transition metal oxide layer protects the non-oxide semiconductor material layer” is considered a functional limitation and is given weight to the extent that the layer is capable of performing the claimed function.  Since the transition metal oxide layer is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
The court has held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) [see MPEP 2112.01].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20190026484, Lee, as applied to claims 1-9 and 15-20 above, and further in view of US 2019/0341510, Kim et al.
Regarding claim 10
	All the limitations of claim 1, from which claim 10 depends, have been set forth above.
	Lee is silent to the step of forming the transition metal oxide film being performed at room temperature. 
	Kim shows that metal oxide materials, as those disclosed in Lee, are stable at room temperature, wherein if heated to a high temperature, the transparent conductive oxides become chemically unstable [paragraph 0041].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the step of forming the transition metal oxide film at room temperature, as in Kim, in order keep the metal oxide material chemically stable [Kim, paragraph 0041].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable KR 20190026484, Lee (see attached machine translation) in view of US 2018/0366597, Carlson et al. as applied to claims 11-13 and 21-23 above, and further in view of US 2019/0341510, Kim et al.
Regarding claim 14
	All the limitations of claim 11, from which claim 14 depends, have been set forth above.
	Lee is silent to the step of forming the transition metal oxide film being performed at room temperature. 
	Kim shows that metal oxide materials, as those disclosed in Lee, are stable at room temperature, wherein if heated to a high temperature, the transparent conductive oxides become chemically unstable [paragraph 0041].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the step of forming the transition metal oxide film at room temperature, as in Kim, in order keep the metal oxide material chemically stable [Kim, paragraph 0041].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0161483, Yang et al. teaches a photovoltaic cell [Fig. 6] comprising a p-type silicon substrate (603) and an n-type semiconductor material layer (602) comprising a non-oxide material such as CuI and forming a p-n junction with the semiconductor substrate (603) [Fig. 6, paragraphs 0038-0039].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721